TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00520-CV


Alfredo Garza, Appellant

v.

County of Williamson, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-576-T368, HONORABLE JACK R. MILLER, JUDGE PRESIDING


WRIT OF INJUNCTION

THE STATE OF TEXAS, COUNTY OF WILLIAMSON
TO:	COUNTY OF WILLIAMSON, CITY OF TAYLOR, TAYLOR INDEPENDENT SCHOOL
DISTRICT, SHERIFF AND CONSTABLES OF WILLIAMSON COUNTY, AND CLERK
OF THE WILLIAMSON COUNTY DISTRICT COURTS
	Whereas Alfredo Garza filed a request to stay the enforcement of the trial court's
judgment in the Court of Appeals for the Third District of Texas at Austin on August 16, 2004 in
Cause Number 03-03-520-CV on the docket of the Court, wherein Garza is appellant and County
of Williamson is appellee, alleging as follows:
	That the District Court of Williamson County, 368th Judicial District, did in cause
number 01-576-T368, styled County of Williamson v. Alfredo Garza aka Alfred Garza, Bessie
Garza, Bombardier Capital, Inc., Lienholder (In Rem only), and Manuel Medina, render a judgment
authorizing the issuance of an Order of Sale allowing the property to be sold in satisfaction of
delinquent taxes owed to three taxing authorities; and that thereafter Garza perfected his appeal to
the Court of Appeals for the Third District of Texas by his notice of appeal.
	The Justices for the Court of Appeals, Third District of Texas, upon presentation by
appellant of its request for injunctive relief, made an order thereon that is attached hereto.
	THEREFORE, you County of Williamson, appellee, the City of Taylor, Taylor
Independent School District, the Sheriff and Constables of Williamson County, and the Clerk of the
Williamson County District Courts are temporarily enjoined and restrained from proceeding with
a foreclosure sale pending Garza's appeal from the order below in cause number 01-576-T368,
County of Williamson v. Alfredo Garza aka Alfred Garza, Bessie Garza, Bombardier Capital, Inc.,
Lienholder (In Rem only), and Manuel Medina, originally filed in the District Court of Williamson
County, 368th Judicial District.
	ISSUED under my hand and seal this 23rd day of September 2004.


					__________________________________________
					Diane O'Neal, Clerk